Title: From George Washington to John Stanwix, 10 April 1758
From: Washington, George
To: Stanwix, John

 
To Brigadier-General Stanwix 
Dear Sir,Ft L[oudoun] April 10th 1758.     
Pe[r]mit me, at the same time I congratulate you (which I most sincerely do) upon the promotion you have met with, and justly merited; to express my Concern at the prospect of parting with you. I can truly say, it is a matter of no small regret to me! and that I shou’d have thought myself happy in serving this campaign under your immediate command. But every thing I hope, is ordered for the best; and it is our duty to submit to the will of our Superior. I must nevertheless beg, that you will add one more kindness to the many I have experienced, and that is, to mention me in favorable terms to General Forbes (if you are acquainted with that Gentleman) not as a person who would depend upon him for further recommendation to military preferment, for I have long conquered all such expectancies (and serve this campaign merely for the purpose of affording my best endeavours to bring matters to a conclusion) but as a person who would gladly be distinguished in some measure from the common run of provincial Officers; as I understand there will be a motley herd of us.
Nothing can contribute more to His Majesty’s Interest in this Quarter, than an early campaign, or a speedy junction of the Troops to be employed in this Service. Without this, I fear the Indians with difficulty will be restrained from returning to their nation before we assemble; and in that event, no words can tell how much they will be missed. It is an affair of great importance, and ought to claim the closest attention of the Commanding Officer; for, on the assistance of these people, does the security of our march very much depend.
There should be great care taken, also, to lay in a supply of proper Goods for them: The Indians are mercenary; every service of theirs must be purchased: and they are easily offended, being thoroughly sensible of their own importance. Upwards of 5,00 are already come to this place, the greatest part of whom are gone to war: many others are daily expected, and we have neither arms nor clothes (proper) to give them: nor indeed is it reasonable to expect, that the whole expence accruing on account of these people, should fall upon this Government—

which hath already in this, as well as in many other respects, exerted her utmost abilities for His Majestys Interest, and in the present case, shares only an equal proportion of the advantages arising from Indian Services. These crude thoughts are hastily thrown together: if you find any thing contained in them which may be useful, be pleased to improve them for his Majestys interest.
The latitude which you have hitherto allowed me—joined to my zeal for the Service, have encouraged me to use this freedom with You Sir, which I should not chuse to take, unasked, with another.
If it is not inconsistent, I should be glad, before I con[c]lude to ask, what regular troops are to be employed under Brigad. Gen. Forbes, and when they may be expected? also, where they are to rendezvous? Ft Frederick, I hear, is mentioned for this purpose, &, in my humble opinion, a little improperly: In the first place, because the country people all around are fled, and the troops will, consequently, lack those refreshments so needful to Soldiers. In the next place; I am fully convinced there never can be a road made between Fort Frederick and Fort Cumberland that will admit the transportation of carriages: for I have passed it with many others, who were of the same opinion. And, lastly—because this is the place to which all Indian parties, either going to, or returning from war, will inevitably repair. I am, with most sincere Esteem, Dear Sir, Your most obedient, and obliged humble Servant,

G:W.

